Citation Nr: 1544177	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2011, the Board remanded the case for further development.  Thereafter, in March 2013, the Board denied the claim.  The Veteran appealed, and in a November 2013 Order, the United States Court of Appeals for Veterans Claims set aside the Board's decision and remanded the matter for further consideration.  The case was again remanded in June 2014 and May 2015.


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or within one year of separation from service, and is not otherwise related to service, to include exposure to herbicides.

2.  Hypertension is not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension disability is not due to disease or injury that was incurred in or aggravated by service, did not manifested to a compensable degree within one year following separation from service, and is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to this claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service incurrence may be presumed for certain specific chronic diseases, including hypertension, when demonstrated to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, that list includes hypertension.

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A review of the service medical records shows a blood pressure recording of 130/84 on an October 1968 pre-induction examination and 120/80 on a November 1970 separation examination.  

The service separation form shows that the Veteran had confirmed service in Vietnam from October 8, 1969, to November 6, 1969.  Thus, he is presumed to have been exposed to herbicides during service.

In a July 2006 letter, a private physician indicated treatment of the Veteran.  The private physician stated that the Veteran had a diagnosis of hypertension, which could be caused by his PTSD.

On VA examination in August 2007, the Veteran reported that he was diagnosed with hypertension around age 40 by a private physician and that he was treated with Lisinopril.  During the examination, his blood pressure was 110/80 for three readings.  The examiner indicated that the Veteran's hypertension was well-controlled on current medications.  The examiner also noted that the Veteran's PTSD diagnosis preceded his hypertension, and therefore, opined that the service-connected PTSD may have been a contributing factor to the development of high blood pressure.

During a July 2008 Decision Review Officer hearing, the Veteran testified that he was first diagnosed with hypertension several years prior by a private physician.  He reported that he did not have hypertension during active duty service.  Rather, he contended that service-connected PTSD contributed to his hypertension.

In an October 2011 VA addendum opinion, the examiner noted a review of the Veteran's claims file and VA treatment records.  The examiner noted that Veteran was diagnosed with PTSD in 1993 and that, during the August 2007 VA examination the Veteran reported that he began treatment for hypertension in 1998 at age 40.  The examiner indicated that a review of the claims folder was unclear as to when exactly the Veteran was diagnosed with and treated for hypertension.  The examiner noted that review of the claims file did not document hypertension during a November 1993 VA PTSD examination when the Veteran denied any current medical problems, but that VA treatment notes document hypertension treatment in October 2006. 

The October 2011 VA examiner also noted that medical studies showing a positive association between PTSD and the development of hypertension were limited by their intrinsic study limitations and biases.  The examiner found that the studies limited the applicability of results in terms of providing generalization about the association between PTSD and hypertension.  The examiner noted that medical literature was not consistent with showing a positive association between the two conditions and review of standard reference did not identify PTSD as a risk factor for the development of hypertension.  Therefore, the examiner determined that the inconsistent report of positive association, the inherent biases and limitations of the positive studies, and the lack of consensus from standard medical reference made the association between PTSD and hypertension less likely. 

The October 2011 VA examiner opined that it was more likely than not the Veteran had essential hypertension with no documented worsening of or aggravation from PTSD.  The examiner noted that the July 2006 private physician's opinion was speculative.  Therefore, the examiner opined that hypertension was less likely causally or etiologically related to service-connected PTSD.  The examiner noted the Veteran's service medical records and November 1970 separation examination did not document hypertension, and there was no documentation that hypertension developed within one year following service.  Therefore, the examiner opined that the Veteran's hypertension was not causally or etiologically related to service.  

In May 2015, the representative submitted an excerpt from a medical journal article.  While the entire article was not submitted for review, or accompanied by the opinion of any medical expert, it does suggest some relationship between dioxin exposure and hypertension.  

In a June 2015 opinion, the VA examiner noted a review of the claims file and VA treatment records.  Based on review of a private cardiology record, the examiner noted the Veteran was diagnosed with hypertension in 1995 and began treatment at that time.  The examiner considered and addressed the excerpt of the medical journal article regarding dioxin exposure and hypertension submitted by the representative.  The examiner noted the test cited within the excerpted journal article did not confirm an exposure-outcome association in the Veteran's situation.  Specifically, the examiner noted a potential explanation for dioxins and noncancerous effects did not address individual or population-based increased risk.  The examiner addressed the Veteran's contention that a DNA test would reveal the presence of dioxin in the Veteran's DNA strands, warranting service connection on a direct basis.  However, the examiner noted the Veteran's statement on DNA tests did not indicate what Clinical Laboratory Improvement Amendments (CLIA) approved test was being referred to in the statement.

The June 2015 VA examiner cited National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2012 as relevant background information.  The examiner noted the NAS study confirmed the well-documented fact that essential hypertension was very common among adult Americans.  In addition, the examiner noted there was only limited or suggestive evidence of an association between exposure to herbicides and the outcome of hypertension.  The examiner noted that a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  Therefore, the examiner opined that the Veteran's hypertension was at least as likely as not essential hypertension, and less likely as not due to herbicide exposure in Vietnam.  

Based on a review of the evidence, the Board finds that the Veteran is not entitled to service connection for hypertension. 

Although the Veteran had service in Vietnam and is presumed to have been exposed to herbicides during service, hypertension is not on the list of diseases presumed service connection in veterans exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  Therefore, presumptive service connection for hypertension based on exposure to herbicides is not warranted.

In addition, the evidence shows that the Veteran did not seek treatment for and was not diagnosed with hypertension until many years after service.  His service medical records are negative for any complaints, treatment, or diagnosis of hypertension, and the Veteran stated that he did not development hypertension until the age of 40.  Therefore, the Board finds that hypertension did not manifest during service or within one year thereafter.  Therefore, direct service connection based on manifestation in service a presumption of service connection as a chronic disease are not warranted.  38 C.F.R. § 3.309(a) (2015).

The Veteran has stated that hypertension is due to exposure to exposure to herbicides in service or secondary to PTSD.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, hypertension, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of hypertension is a complex medical matter.  Hypertension requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for hypertension.  The Veteran has not submitted any competent evidence relating hypertension to PTSD or to any disease, injury, or event during service.

Moreover, the June 2015 VA opinion is adequate and probative evidence against the claim for service connection for hypertension based on herbicide exposure.  The examiner presented a credible opinion based a review of the record and consistent with the medical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner relied on the NAS study which found limited or suggestive evidence of an association between exposure to herbicides and hypertension.

While the June 2015 VA examiner accepts the validity of the NAS study, the examiner did not rely solely on the NAS finding as the basis of the etiology opinion.  For instance, the VA examiner considered the excerpt of the medical journal article submitted by the Veteran's representative that suggested a relationship between dioxins and hypertension.  However, the examiner found the medical evidence of record, to include the submitted text, did not confirm an exposure outcome association between dioxins found in herbicides and hypertension.  Moreover, the examiner acknowledged that essential hypertension was very common among adult Americans.  The June 2015 VA examiner noted reliance on the NAS study because it controlled for the well-established risk factors for hypertension.  Then, the examiner opined that the Veteran's hypertension was less likely as not due to herbicide exposure in Vietnam.  

The Board notes that the nexus element is not presumed as would be the case if hypertension were on the list of diseases presumed service connection in Veterans exposed to herbicides.  Therefore, this is a case requiring actual proof of the nexus element between current hypertension and in-service exposure to herbicides.  The Board finds that the June 2015 examiner's opinion, to include the examiner's interpretation of the NAS study, is the most probative evidence.  Accordingly, service connection for hypertension based on herbicide exposure is not warranted.

Considering the claim for service connection for hypertension as secondary to PTSD, the Board finds that the most probative evidence weighs against the claim.  The record contains conflicting evidence on that matter.  The July 2006 private medical opinion consists of a general statement that the Veteran's hypertension could be caused by his PTSD.  The Board notes that the July 2006 opinion lacks a definitive conclusion and is too speculative to establish a medical nexus.  

However, in the October 2011 VA medical opinion, the examiner concluded that the Veteran's hypertension was less likely causally or etiologically related to service-connected PTSD.  The examiner also stated that it was more likely than not that the Veteran had essential hypertension with no documented worsening or aggravation from PTSD.  The Board finds that the July 2006 VA opinion is speculative and thus does not establish that hypertension was as likely as not caused or aggravated by PTSD.  In contrast, the October 2011 VA examiner recounted the history provided by the Veteran, and reviewed the claims folder and VA treatments records.  The examiner is competent to provide an opinion.  Moreover, the examiner presented credible statements as supported by the medical evidence, the Veteran's lay statements, and a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board is persuaded by the examiner's statements based on the available medical evidence.  

The October 2011 VA examiner relied on the clinical evidence which showed no evidence of a worsening and the medical evidence which showed inconsistent reports of positive association with inherent biases and limitations of the positive studies and the lack of consensus from standard medical references made the association between PTSD hypertension less likely.  The Board finds that examiner's opinion to be the most persuasive on that issue because of the research conducted, the thorough nature of the opinion, and the expertise of the examiner.

The Board finds the more probative evidence has not established a relationship between hypertension and PTSD.  Therefore, the Board finds that the Veteran does not have hypertension that was either caused or aggravated by service-connected PTSD or directly related to service, to include exposure to herbicides.  As the preponderance of the evidence is against the claim for service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


